                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
UNITED STATES OF AMERICA,                         )
                                                  )
         Plaintiff,                               )
                                                  )
    v.                                            )       No. 4:20-CR-00376-AGF
                                                  )
CHRISTEN DIANE SCHULTE,                           )
                                                  )
         Defendant.                               )
                                                  )
                                             ORDER

         IT IS HEREBY ORDERED that the Sentencing hearing scheduled for January 8, 2021 at

10:00 a.m. will take place by Zoom. Hearing participants and members of the general public who

wish to view the hearing are directed to use the following login information to participate by Zoom:

Meeting ID: 161 444 0464, Password: 973200. All participants are directed to add their name

(right click and select Rename) to their profile upon entering the Zoom hearing. Family members

and members of the general public may also listen to the hearing by calling 1-669-254-5252,

Meeting ID: 161 444 0464. Non-case participants must remain muted throughout the entire

proceedings. Pursuant to Local Rule 13.02, all means of photographing, recording, broadcasting,

and televising are prohibited in any courtroom, and in areas adjacent to any courtroom, except when

authorized by the presiding judge. This includes proceedings ordered by the Court to be conducted

by phone or video.

         Dated this 14th day of December, 2020.


                                                      __________________________________
                                                      AUDREY G. FLEISSIG
                                                      UNITED STATES DISTRICT JUDGE
